In re Bobby Jindal, in his official capacity as Governor, State of Louisiana; Kristy Nichols, in her official capacity as Commissioner, Division of Administration for the State of Louisiana; Pamela Bartfay Rice, in her official capacity as Interim Director, Office of Contractual Review, Division of Administration for the State of Louisiana; State of Louisiana, though the Division of Administration; State of Louisiana,' through the Division of Administration, Office of Contractual Review;-Defendant(s); Applying For Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 632,170; to the Court of Appeal, First Circuit, Nos. 2014 CA 1757, 2014 CW 1484.
Denied as moot.